Citation Nr: 0947318	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death, and if so whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to 
November 1945.  He died in January 1996, and the Appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which reopened the previously denied 
claim, but continued the denial of service connection for the 
cause of the Veteran's death.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For good cause shown, the Appellant's appeal has been 
advanced on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Service connection was previously denied for the cause of 
the Veteran's death by a June 1996 rating decision, which was 
upheld by a December 1998 Board decision.  Nothing in the 
record indicates the Appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

2.  The evidence received since the last prior denial of 
service connection for the cause of the Veteran's death was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  At the time of his death, the Veteran was service-
connected for rheumatoid arthritis, generalized, with poke 
spine, evaluated as 60 percent disabling; and for right total 
hip arthroplasty, evaluated as 30 percent disabling.

4.  The competent medical evidence reflects the Veteran's 
service-connected rheumatoid arthritis (also identified as 
ankylosing spondylitis) substantially or materially 
contributed to the cause of his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  The Veteran's death was substantially or materially 
contributed to by a disability incurred in or aggravated by 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 1312, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim, and that service connection is warranted for 
the cause of the Veteran's death.  In short, the Board's 
decision in this case is fully favorable to the Appellant.  
Therefore, any deficiency with respect to the duties to 
assist and notify has been rendered moot.  Consequently, no 
further discussion of the VCAA is warranted in the instant 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Legal Criteria - Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - New and Material Evidence

Service connection was previously denied for the cause of the 
Veteran's death by a June 1996 rating decision, which was 
upheld by a December 1998 Board decision.  Nothing in the 
record indicates the Appellant appealed the Board's decision 
to the Court.  Therefore, that decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence on file at the time of the last prior denial in 
December 1998 includes statements from the Appellant, the 
Veteran's service treatment records, as well as post-service 
medical records (including his death certificated) which 
cover a period through 1998.

The Veteran's death certificate lists his immediate cause of 
death as a stroke due to or as a consequence of a 
cerebrovascular accident and ankylosing spondylitis.  An 
autopsy was not performed.  The Board notes that the words 
"stroke" and "cerebrovascular accident" were handwritten 
and the words "ankylosing spondylitis" were typewritten.

At the time of his death, the Veteran was service-connected 
for rheumatoid arthritis, generalized, with poke spine, 
evaluated as 60 percent disabling; and for right total hip 
arthroplasty, evaluated as 30 percent disabling.  It was 
acknowledged at the time of the prior denial, as well as the 
current case, that ankylosing spondylitis was the same 
disability as the service-connected rheumatoid arthritis with 
poke spine.

In various statements, the Appellant contended that service 
connection was warranted for the cause of the Veteran's death 
because his service-connected rheumatoid arthritis 
contributed to his death.  She emphasized that ankylosing 
spondylitis was listed on the death certificate as 
contributing to his death. 

The December 1998 Board decision emphasized the fact that the 
medical evidence did not indicate the Veteran had any heart 
disability until many years after his separation from 
service.  For example, his November 1945 discharge 
examination, as well as VA examinations conducted in May 1946 
and April 1947, evaluated his cardiovascular system as 
normal.  The first indication of such a disability appeared 
to be a hospitalization report for April to May 1981, which 
revealed a grade II/VI systolic ejection murmur.  No 
pertinent diagnosis was made.  Subsequent treatment records 
beginning in 1989 included various findings of heart disease.

In a July 1992 private medical statement, H. V., M.D. 
(hereinafter, "Dr. V") reported that he had seen the 
Veteran for persistent pain in the low back, buttocks and 
posterior thigh. It was noted that the Veteran had ankylosing 
spondylitis.  Dr. V also noted that the Veteran had done 
fairly well with this condition until 11 years earlier when 
he underwent a right hip replacement.  The Veteran had a 
pacemaker implanted in 1991 due to cardiac arrhythmia.  
Following an examination, the assessments were ankylosing 
spondylitis, manifested by complete fusion of the spine, 
cardiac conduction defect, cauda equina syndrome status post 
"left" hip replacement; and congestive heart failure, 
suspected, mild.  Moreover, Dr. V commented that the Veteran 
had an extremely complicated medical problem which he 
believed for the most part was all related to the Veteran's 
ankylosing spondylitis.

In accord with a February 1998 Board remand, the Veteran's 
claims folder was referred to a VA clinician in April 1998 
for an opinion as to whether ankylosing spondylitis was a 
contributing cause of the Veteran's death.  A VA clinician 
reviewed the Veteran's medical records and noted that they 
were replete with evidence of ankylosing spondylitis and that 
the Veteran had been hospitalized in 1995 for an acute left 
middle cerebral artery cerebrovascular accident.  The VA 
clinician concluded that it appeared most likely that the 
Veteran's stroke was related to either underlying vascular 
disease secondary to his lengthy history of hypertension or 
was perhaps embolic in nature due to his well-established 
history of cardiac arrhythmias.  Moreover, the VA clinician 
stated that it could not be causally shown that the Veteran's 
ankylosing spondylitis contributed to the cerebral vascular 
accident that claimed his life.

In the December 1998 decision, the Board, for the reasons 
expressed therein, found that the April 1998 VA clinician's 
opinion was of greater probative value than the comments of 
Dr. V.  Therefore, the weight of the evidence was against the 
Appellant's claim for service connection for the cause of the 
Veteran's death.

The evidence added to the record since the time of the 
December 1998 Board decision includes additional statements 
by and on behalf of the Veteran, as well as a December 2007 
private medical statement from R. S. G., M.D. (hereinafter, 
"Dr. G").  

The Appellant's contentions appear similar to those advanced 
at the time of the prior denial of December 1998; i.e., that 
the Veteran's ankylosing spondylitis substantially or 
materially contributed to his death.  She has submitted 
competent medical evidence in support of her claim in the 
form of the December 2007 statement from Dr. G.  In pertinent 
part, Dr. G noted that he had reviewed various records to 
include the various medical records prior to the Veteran's 
death, the Veteran's death certificate, the March 1998 Board 
remand, as well as the April 1998 VA medical opinion 
(identified as a medical review following the remand order).  
In addition, Dr. G referred to a medical book entitled "The 
Adult Spine," which noted that "[h]eart disease was a well 
recognized complication of AS, as standing for ankylosis 
spondylitis."  Dr. G also summarized the medical book's 
information in support of this conclusion.  Based on the 
foregoing, Dr. G stated that the Veteran had ankylosis 
spondylitis and cardiac disease, both related to the common 
etiology of the two conditions, which was known as the HLA-
B27 antogen.  Therefore, they were both related as they were 
both manifestations of the HLA-B27 antogen as is the 
rheumatoid arthritis, which had been deemed to have a 
causally related to the Veteran's disability.  

Simply put, Dr. G provides a competent medical opinion 
supported by stated rationale that the Veteran's service-
connected rheumatoid arthritis (also identified as ankylosis 
spondylitis) substantially or materially contributed to the 
Veteran's heart disease and death.  The Board further notes 
that the evidence submitted to reopen a claim is presumed to 
be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence goes to the specific basis for the last 
prior denial of service connection for the cause of the 
Veteran's death, the Board finds that this evidence was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claims, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received to reopen the 
previously denied claim in accord with 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now address the merits of the underlying service 
connection claim.  In the adjudication that follows, the 
presumption that the evidence submitted in support of the 
claim is true without regard to other evidence of record no 
longer applies.

Analysis - Cause of death

In this case, as detailed above, there is competent medical 
evidence which both supports and refutes the Appellant's 
claim of service connection for the cause of the Veteran's 
death.  The supporting evidence includes the July 1992 
statement from Dr. V, the Veteran's death certificate, and 
the December 2007 statement from Dr. G.  The evidence against 
the claim includes the April 1998 VA medical opinion.

The Board notes that the Veteran's death certificate does not 
contain any rationale in support of its statement that 
ankylosing spondylitis was an underlying cause of his death.  
Further, while Dr. V commented in his July 1992 statement  
that the Veteran had an extremely complicated medical problem 
which he believed for the most part was all related to the 
Veteran's ankylosing spondylitis, he did not specifically 
relate the cause of the Veteran's death to the ankylosing 
spondylitis.  

With respect to the April 1998 VA medical opinion and the 
December 2007 medical opinion from Dr. G, the Board notes 
that while they reach opposite conclusions they were both 
based upon review of pertinent medical records pertaining to 
the Veteran's medical history to include the circumstances 
surrounding his death.  As such, it appears that both 
opinions are supported by an adequate foundation.  The Board 
also notes that nothing in the record indicates any obvious 
deficiency or bias in either of these opinions.  
Consequently, these opinions appear to be in equipoise as to 
the underlying issue of this case, that is whether the 
Veteran's service-connected rheumatoid arthritis (also 
identified as ankylosing spondylitis) substantially or 
materially contributed to the Veteran's death.

In regard to this issue, the Board is cognizant of the fact 
that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
held that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  Further, 
in Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.  Moreover, despite the aforementioned 
deficiencies, the Veteran's death certificate and the July 
1992 statement from Dr. V do provide some support for the 
conclusion reached by Dr. G in his December 2007 statement.












	(CONTINUED ON NEXT PAGE)





In view of the foregoing, and resolving all reasonable doubt 
in favor of the Appellant, the Board finds that the competent 
medical evidence reflects the Veteran's service-connected 
rheumatoid arthritis (also identified as ankylosing 
spondylitis) did substantially or materially contributed to 
the cause of his death.  Therefore, service connection is 
warranted for the cause of the Veteran's death.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


